In an action to recover damages for assault, the defendant appeals from a judgment of the Supreme Court, Putnam County (Dickinson, J.H.O.), entered September 21, 1993, which, after a nonjury trial, awarded the plaintiff compensatory damages in the sum of $75,000 and punitive damages in the sum of $50,000.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiff’s testimony, considered together with his medical records, sufficiently established both causation and the permanency of the plaintiff’s injuries (see, Shaw v Tague, 257 NY 193, 195; Alvarez v Mendik Realty Plaza, 176 AD2d 557, 558). We find no reason to disturb the court’s award of punitive damages. The defendant, who had a history of aggressive behavior, assaulted the plaintiff, causing serious and permanent injuries. Such intentional and criminal conduct justified an award of punitive damages (see, Laurie Marie M. v Jeffrey T. M., 159 AD2d 52, affd 77 NY2d 981; O’Donnell v K-Mart Corp., 100 *433AD2d 488). The amount of the award was not excessive under the circumstances (see, Nardelli v Stamberg, 44 NY2d 500, 503-504; compare, Laurie Marie M. v Jeffrey T. M., supra). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.